DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s argument (i.e.: cancellation of claims 53, 54, 55 and 57), see Remark/Amendment, filed 02/10/2021, with respect to drawing objection of claim 14 has been fully considered and are persuasive.  The previous drawing has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-20 of co-pending Application No. 16/727,699. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-20 are being anticipated by claims 1-7 and 13-20 of the co-pending application (16/727,699).


Instant application (16/203,161)
Co-pending application (16/727,699)
1. A heat pipe assembly comprising: 














plural connected walls having porous wick linings along the walls;


an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall; and



an interior chamber disposed inside and sealed by the walls, wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber,


wherein the insulating layer of the at least one wall is directly against a conductive component of an electromagnetic power conversion device such that heat from the conductive component vaporizes the 

2. The heat pipe assembly of claim 1, wherein the conductive component includes one or more conductive windings of the electromagnetic power conversion device such that the heat from the one or more conductive windings vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of the at least one other wall to cool the one or more conductive windings of the electromagnetic power conversion device.

3. The heat pipe assembly of claim 2, wherein the walls form an elongated interior portion of the interior chamber that is located between and directly adjacent to neighboring conductive coils of the one or more conductive windings.


4. The heat pipe assembly of claim 3, wherein the interior portion of the interior chamber is elongated along an axis of rotation of the electromagnetic power conversion device.

5. The heat pipe assembly of claim 3, wherein the walls also form an elongated exterior portion of the interior chamber that is located outside of the conductive coils.

6. The heat pipe assembly of claim 5, wherein the exterior portion of the interior chamber is elongated in directions that are perpendicular to an axis of rotation of 

7. The heat pipe assembly of claim 5, further comprising elongated fins outwardly extending from the exterior portion.




14. A heat pipe system comprising:







plural heat pipe assemblies configured to be disposed directly against conductive windings of an electric motor to cool the windings,

each of the heat pipe assemblies including: plural connected walls having porous wick linings along the walls, the walls including at least an interior wall, an outer wall, and a connecting wall that couples the interior wall with the outer wall; and an interior chamber disposed inside and sealed by the walls,

wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber,

wherein the interior walls of the heat pipe assemblies are configured to be located directly against the conductive windings of the motor such that heat from the conductive windings vaporizes the working fluids in the porous wick linings of the interior walls of the heat pipe assemblies, and the working fluid 

15. The system of claim 14, wherein the walls of the heat pipe assemblies form elongated interior portions of the interior chambers that are located between and directly adjacent to neighboring conductive windings of the one or more conductive windings, the walls of the heat pipe assemblies also forming elongated exterior portions of the interior chambers that are located outside of the conductive windings of the motor.

16. The system of claim 15, wherein the interior portions of the interior chambers are elongated in directions that are parallel to an axis of rotation of the motor.

17. The system of claim 15, wherein the exterior portions of the interior chambers are elongated in directions that are perpendicular to an axis of rotation of the motor.

18. The system of claim 15, further comprising elongated fins outwardly extending from the exterior portions of the heat pipe assemblies.

19. The system of claim 15, wherein the conductive windings of the motor extend along a circular ring around an axis of rotation of the motor, and wherein the exterior portions of a first group of the heat pipe assemblies are located on a first side of the ring and the exterior portions of a second, non-overlapping group of the heat pipe assemblies are 


20. The system of claim 14,

wherein the heat pipe assemblies assist in self-leveling a temperature differential of the conductive windings of the electric motor during operation of the electric motor




by receiving more electric current in a first set of the conductive windings that are cooler due to the working fluid in a corresponding first set of the heat pipe assemblies being directed to locations closer to the conductive windings in the first set of the conductive windings due to one or more of gravitational forces or acceleration forces, and by a different, second set of the conductive windings of the electric motor that are hotter receiving less electric current due to the working fluid in a corresponding second set of the heat pipe assemblies being directed to locations farther from the conductive windings in the second set of the conductive windings due to the one or more of gravitational forces or acceleration forces.


a heat pipe assembly coupled with one or more of the stator or the rotor,

the heat pipe assembly including

plural connected interior chamber walls having porous wick linings along the walls,

an insulating layer coupled with at least one of the interior chamber walls on a side of the at least one interior chamber wall that is opposite of the porous wick lining of the at least one interior chamber wall, and

an interior chamber disposed inside and sealed by the interior chamber walls, wherein the porous wick linings of the interior chamber walls are configured to hold a liquid phase of a working fluid in the interior chamber,

wherein the insulating layer of the at least one interior chamber wall is directly against the one or more of the stator or the rotor such that heat from the one or more of the stator or the rotor vaporizes 
 

2. The electric motor of claim 1, wherein the one or more of the stator or the rotor includes one or more conductive windings such that the heat from the one or more conductive windings vaporizes the working fluid in the porous wick lining of the at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of the at least one other interior chamber wall to cool the one or more conductive windings.



3. The electric motor of claim 2, wherein the interior chamber walls form an elongated interior portion of the interior chamber that is located between and directly adjacent to neighboring conductive coils of the one or more conductive windings.

4. The electric motor of claim 3, wherein the interior portion of the interior chamber is elongated along an axis of rotation of the rotor.


5. The electric motor of claim 3, wherein the interior chamber walls also form an elongated exterior portion of the interior chamber that is located outside of the conductive coils.

6. The electric motor of claim 5, wherein the exterior portion of the interior chamber is elongated.




7. The electric motor of claim 5, further comprising elongated fins outwardly extending from the exterior portion.





13. An electric aircraft motor comprising: 

conductive windings configured to receive electric current to rotate a rotor around a stator; and



plural heat pipe assemblies configured to be disposed directly against the conductive windings to cool the conductive windings,

each of the heat pipe assemblies including: plural connected walls having porous wick linings along the walls, the walls including at least an interior wall, an outer wall, and a connecting wall that couples the interior wall with the outer wall; and an interior chamber disposed inside and sealed by the walls,

wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber,

wherein the interior walls of the heat pipe assemblies are configured to be located directly against the conductive windings such that heat from the conductive windings vaporizes the working fluids in the porous wick linings of the interior walls of the heat pipe assemblies, and the working fluid condenses at or within the 



14. The aircraft motor of claim 13, wherein the walls of the heat pipe assemblies form elongated interior portions of the interior chambers that are located between and directly adjacent to neighboring conductive windings of the one or more conductive windings, the walls of the heat pipe assemblies also forming elongated exterior portions of the interior chambers that are located outside of the conductive windings.


15. The aircraft motor of claim 14, wherein the interior portions of the interior chambers are elongated in directions that are parallel to an axis of rotation of the rotor.

16. The aircraft motor of claim 14, wherein the exterior portions of the interior chambers are elongated in directions that are perpendicular to an axis of rotation of the rotor.

17. The aircraft motor of claim 14, further comprising elongated fins outwardly extending from the exterior portions of the heat pipe assemblies.

18. The aircraft motor of claim 14, wherein the conductive windings extend along a circular ring around an axis of rotation of the rotor, and wherein the exterior portions of a first group of the heat pipe assemblies are located on a first side of the ring and the exterior portions of a second, non-overlapping group of the heat pipe assemblies are 


19. The aircraft motor of claim 13, 

wherein the heat pipe assemblies assist in self-leveling a temperature differential of the conductive windings during operation of the electric motor.

20. The aircraft motor of claim 19, wherein the heat pipe assemblies self-level the temperature differential

by receiving more electric current in a first set of the conductive windings that are cooler due to the working fluid in a corresponding first set of the heat pipe assemblies being directed to locations closer to the conductive windings in the first set of the conductive windings due to one or more of gravitational forces or acceleration forces, and by a different, second set of the conductive windings that are hotter receiving less electric current due to the working fluid in a corresponding second set of the heat pipe assemblies being directed to locations farther from the conductive windings in the second set of the conductive windings due to the one or more of gravitational forces or acceleration forces.


Allowable Subject Matter
Claims 21-26 are allowed.
RE claim 21, the prior-art does not teach a heat pipe assembly comprising: plural connected walls extending around interior chambers, the walls having porous wick linings along the walls that are configured to hold a liquid phase of a working fluid in the interior chambers, the walls forming elongated interior portions of the interior chambers that are located between neighboring conductive windings of a motor, the walls also forming elongated exterior portions of the interior chambers that are located outside the conductive windings of the motor; and an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall, the insulating layer of the at least one of the walls directly abutting at least one of the conductive windings of the motor such that heat from the conductive component vaporizes the working fluid in a first porous wick lining of the porous wick linings and a second porous wick lining of the porous wick linings receives a condensed phase of the working fluid that was vaporized to cool the conductive component of the electromagnetic device. 
	Claims 22-26 are allowable for their dependency on claim 21.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
On page 8 of the Remark, Applicant argued that a terminal disclaimer has been filed in the co-pending application 16/727,699 and therefore the withdrawal of the rejection of the instant application should be withdrawn.
In response: Applicant’s argument was not persuasive because per MPEP 804.02 Section VI, a terminal disclaimer is only effective in the application in which it is filed. Therefore, the double patenting rejection is being maintained as noted above.

Reproduced MPEP 804.02:

“…VI.    TERMINAL DISCLAIMERS REQUIRED TO OVERCOME NONSTATUTORY DOUBLE PATENTING REJECTIONS IN APPLICATIONS FILED ON OR AFTER JUNE 8, 1995
Public Law 103-465 (1994) amended 35 U.S.C. 154(a)(2)  to provide that any patent issuing on a utility or plant application filed on or after June 8, 1995 will expire 20 years from its filing date, or, if the application claims the benefit of an earlier filed application under 35 U.S.C. 120, 121, 365(c), or 386(c), 20 years from the earliest filing date for which a benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  is claimed. Therefore, any patent issuing on a continuing utility or plant application filed on or after June 8, 1995 will expire 20 years from the earliest filing date for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c), subject to the provisions of 35 U.S.C. 154(b)  and 156  (providing for certain patent term adjustments and extensions). Thus, situations will often arise in which two copending applications subject to a provisional double patenting rejection will have the same effective filing date, and thus, potentially will have the same patent term.
There are at least two reasons for insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2). First, 35 U.S.C. 154(b)  includes provisions for patent term adjustment based upon prosecution delays during the application process. Thus, 35 U.S.C. 154  does not ensure that any patent issuing on a continuing utility or plant application filed on or after June 8, 1995 will necessarily expire 20 years from the earliest filing date for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c)  , or 386(c). However, 35 U.S.C. 154(b)(2)(B)  states that no patent the term of which has been disclaimed beyond a specified date may be adjusted under this section beyond the expiration date specified in the disclaimer. As the presence of a terminal disclaimer affects whether the patent is granted an adjustment, it is necessary that the terminal disclaimer be filed in the application in order to accurately determine whether the patent is entitled to a term adjustment. Second, 37 CFR 1.321(c)(3)  requires that a terminal disclaimer filed to obviate a nonstatutory double patenting rejection based on commonly owned conflicting claims include a provision that any patent granted on that application be enforceable only for and during the period that the patent is commonly owned with the application or patent which formed the basis for the rejection. 37 CFR 1.321(d)  sets forth the requirements for a terminal disclaimer where the claimed invention resulted from activities undertaken within the scope of a joint research agreement and limits enforcement of the patent to only when the patent and the reference application or patent are not separately enforced. These requirements serve to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention. See, e.g., In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). Not insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2)  would result in the potential for the problem that 37 CFR 1.321(c)(3)  was promulgated to avoid. Further, as a terminal disclaimer is only effective in the application in which it is filed, it is necessary to require that the terminal disclaimer be filed in each application and/or patent that is subject to the common ownership requirement in order to provide complete notice to the public of this obligation.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS TRUONG/Primary Examiner, Art Unit 2834